 

Exhibit 10.11

 

Execution Version

 

APOLLO STRATEGIC GROWTH CAPITAL
9 West 57th Street, 43rd Floor
New York, NY 10019
October 1, 2020

 

APSG Sponsor, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019

 

  Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Apollo Strategic Growth Capital (the
“Company”) and APSG Sponsor, L.P. (“Sponsor”), dated as of the date hereof, will
confirm our agreement that, commencing on the date that securities of the
Company are first listed on the New York Stock Exchange (the “Listing Date”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Company’s Registration Statement on Form S-1 (File No. 333-248847), as
amended, filed with the Securities and Exchange Commission) (such earlier date
hereinafter referred to as the “Termination Date”):

 

(i) Sponsor shall make available, or cause to be made available, to the Company,
at 9 West 57th Street, 43rd Floor, New York, NY, 10019 (or any successor
location of Sponsor), certain office space, utilities, secretarial support and
administrative services as may be reasonably requested by the Company. In
exchange therefor, the Company shall pay Sponsor the sum of $16,667 per month,
for up to 27 months, commencing on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind or nature as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public shareholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this letter agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 



 

 

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party; provided that the Sponsor may assign this letter agreement or any
of its rights, interests or obligations hereunder to an affiliate without the
prior written approval of the Company. Any purported assignment in violation of
this paragraph shall be void and ineffectual and shall not operate to transfer
or assign any interest or title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 



 

 

 

  Very truly yours,       APOLLO STRATEGIC GROWTH CAPITAL       By: /s/ James
Crossen     Name: James Crossen     Title:

Chief Financial Officer and Secretary

 

AGREED TO AND ACCEPTED BY:

 

APSG SPONSOR, L.P.

 

By: AP Caps II Holdings GP, LLC, its general partner         By: Apollo
Principal Holdings III, L.P., its managing member         By: Apollo Principal
Holdings III GP, Ltd., its general partner         By: /s/ Laurie Medley    
Name: Laurie D. Medley     Title: Vice President  

 

[Signature Page to Administrative Services Agreement]

 



 

 